Citation Nr: 1022167	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for poor circulation in the 
legs, to include as secondary to service-connected cold 
injury residuals of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to April 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the above claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he suffers from poor circulation 
due to exposure to extreme cold without adequate protection 
during service in Korea.  He also asserts that his 
circulatory problems are secondary to his service-connected 
cold injury residuals of the right and left lower 
extremities.

Private treatment records show that the Veteran was first 
diagnosed with peripheral vascular disease in April 2006.  
Following this diagnosis, the Veteran's private physician 
scheduled a vascular study.  A lower extremity arterial 
ultrasound dated April 2006 is of record.  

The Veteran was provided with a VA examination in April 2009.  
The examiner reviewed the vascular study and found that it 
showed no significant peripheral vascular disease.  However, 
the Veteran's private physician submitted a statement in July 
2008 which stated that the Veteran suffers from poor 
circulation and has been diagnosed with peripheral vascular 
disease. 

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, a medical 
examination is required to clarify the diagnosis and provide 
an etiological determination for any diagnosed condition.  
Thus, it is incumbent on the Board to remand this matter to 
supplement the record prior to adjudicating this claim.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

Additionally, the record demonstrates that the Veteran 
continues to receive treatment from his private physician, 
Dr. Reddy.  Recent private treatment records should be 
obtained on remand.  

Lastly, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
the Veteran has not been provided with adequate notice, as 
the letter sent to him in March 2006 did not provide notice 
of the elements needed to sustain a claim for service 
connection on a secondary basis.  See 38 C.F.R. § 3.310.  
Upon remand, the Veteran should be provided with this notice. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran corrective notice 
pertaining to the issue of entitlement to 
service connection for poor circulation in 
the legs as secondary to service-connected 
cold injury residuals of the right and 
left lower extremities.  See 38 C.F.R. § 
3.310.

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. V. Ramesh Reddy, M.D., dated from May 
2006 forward.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests, 
including any necessary vascular studies, 
should be accomplished.  

The examiner should determine whether or 
not the Veteran has a vascular and/or 
circulatory disorder of the lower 
extremities, to include peripheral 
vascular disease.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed vascular and/or 
circulatory disorder of the lower 
extremities had its onset during active 
service or is related to any in-service 
disease, event, or injury, to include cold 
exposure.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed vascular and/or 
circulatory disorder of the lower 
extremities was either (a) caused by, or 
(b) aggravated by the Veteran's service-
connected cold injury residuals of the 
right and left lower extremities.

In doing so, the examiner should address 
the April 2006 vascular study, the 
statements of the Veteran's private 
physician, and the conclusion of the VA 
examiner in April 2009. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Review the VA  medical opinion(s) 
obtained to ensure that the remand 
directives have been accomplished, and if 
all questions posed are not answered, 
return the case to the examiner for 
completion of the inquiry.  

5.  Finally, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

